19-04379-mlo   Doc 20   Filed 02/14/20   Entered 02/14/20 16:34:15   Page 1 of 19
19-04379-mlo   Doc 20   Filed 02/14/20   Entered 02/14/20 16:34:15   Page 2 of 19
19-04379-mlo   Doc 20   Filed 02/14/20   Entered 02/14/20 16:34:15   Page 3 of 19
19-04379-mlo   Doc 20   Filed 02/14/20   Entered 02/14/20 16:34:15   Page 4 of 19
19-04379-mlo   Doc 20   Filed 02/14/20   Entered 02/14/20 16:34:15   Page 5 of 19
19-04379-mlo   Doc 20   Filed 02/14/20   Entered 02/14/20 16:34:15   Page 6 of 19
19-04379-mlo   Doc 20   Filed 02/14/20   Entered 02/14/20 16:34:15   Page 7 of 19
19-04379-mlo   Doc 20   Filed 02/14/20   Entered 02/14/20 16:34:15   Page 8 of 19
19-04379-mlo   Doc 20   Filed 02/14/20   Entered 02/14/20 16:34:15   Page 9 of 19
19-04379-mlo   Doc 20   Filed 02/14/20   Entered 02/14/20 16:34:15   Page 10 of 19
19-04379-mlo   Doc 20   Filed 02/14/20   Entered 02/14/20 16:34:15   Page 11 of 19
19-04379-mlo   Doc 20   Filed 02/14/20   Entered 02/14/20 16:34:15   Page 12 of 19
19-04379-mlo   Doc 20   Filed 02/14/20   Entered 02/14/20 16:34:15   Page 13 of 19
19-04379-mlo   Doc 20   Filed 02/14/20   Entered 02/14/20 16:34:15   Page 14 of 19
19-04379-mlo   Doc 20   Filed 02/14/20   Entered 02/14/20 16:34:15   Page 15 of 19
19-04379-mlo   Doc 20   Filed 02/14/20   Entered 02/14/20 16:34:15   Page 16 of 19
                  RESPONSE: As set fotth in the above Answers, the Transfer did not benefit

              Defendant.

23.      REQUEST No. 23:

      23.1.      INTERROGATORY: Describe in detail the factual and legal basis for the

                 Defendant's asserted affirmative defense that the March 10, 2014 deed was "signed and

                 recorded in error" as articulated at Affirmative Defense at ii 1.

                 RESPONSE: The deed was not signed in e1rnr; it was recorded in e1rnr. See above

              Answers that show that title did not pass from Defendant to Debtor because of the lack of

              delivery of the deed.

24.      REQUEST No. 24:

      24.1.      INTERROGATORY: Describe in detail the factual and legal basis for the

                 Defendant's asserted affomative defense that the "there was no delive1y of the deed by

                 Defendant and/or no acceptance by Debtor", as articulated at Affomative Defense at ,r

                 1.

                 RESPONSE: See above Answers that show that title did not pass from Defendant to

          Debtor because of the lack of delivery of the deed.

               "I DECLARE UNDER THE PENALTY OF PERJURY THAT THE ABOVE
               ANSWERS ARE TRUE TO THE BEST OF MY KNOWLEDGE,
               INFORMATION AND BELIEF."


                                              MICHAEL KELLY
                                              Manager of Detroit Land De lopment Company
  As to the law cited herein:

  /s/ Allen J. Dyer
  ALLEN J.DYER (P54857)
  Attorney for Defendant

  Dated: February 14, 2020



  19-04379-mlo             Doc 20     Filed 02/14/20      Entered 02/14/20 16:34:15      Page 17 of 19
19-04379-mlo   Doc 20   Filed 02/14/20   Entered 02/14/20 16:34:15   Page 18 of 19
by filing the paper(s) with the Clerk of the Comt using the Electronic Case Files system which

will send electronic notification of such filing to any patties that requested electronic service of

documents filed in this case.


                                                     /s/ Allen J. Dyer
                                                     Allen J. Dyer P54857
Dated: Febrnaty 14, 2020




19-04379-mlo      Doc 20        Filed 02/14/20    Entered 02/14/20 16:34:15          Page 19 of 19
